﻿176.	Mr. President, as we come to the conclusion of our general debate today I am pleased to follow the example of my colleagues by congratulating you on your election to the presidency, though I may digress from the conventional phrases which you may have heard too often, to say something about your country, Colombia, which is so dear
to us. In fact, there is much that we share. The election of Julio Cesar Turbay, the son of a modest Lebanese immigrant, as President of your Republic serves to indicate two important facts: first, that the free democratic spirit which characterizes your Government, and which is enviable, is the only means of building strong, impregnable and stable societies; secondly, that Lebanon, the tormented Lebanon that seeks peace from the nations of the earth, is the same country that has given to many of those nations, indeed to all nations, not only great men but also a great number of modest, steadfast and diligent builders who contributed to great achievements and who, generation after generation have participated in the building of civilization everywhere.
177.	Now the nations which you represent are, in this session as in previous sessions, testifying for Lebanon in return for Lebanon's testimony to mankind. One after the other your voices have rung out loud and clear speaking in the name of the. ties that bind us together, demanding that we have peace, security, freedom and stability.
178.	Yet Lebanon has been not only a country from which people emigrate, but also a haven for strangers seeking knowledge, freedom and beauty. The Roman philosopher, Pliny the Younger, once said of Lebanon: "O Stranger, remember that the country you now visit is the country beloved by the gods." We do not believe that the gods have forsaken our country or ever will.	,
179.	Our faith in the land and in man remains unshakable, as does our faith in God and our faith in human rights. This year in fact we are celebrating the thirtieth anniversary of the Universal Declaration of Human Rights. Lebanon played a big role in the drafting of that Declaration. We will not forget that role and, similarly, we cannot imagine that the international Organization will forget that role or, indeed, forget us.
180.	These are not words emanating from a bleeding country which feels alone among the tormented, for the agenda of this session of the General Assembly is full of issues that reflect tragedies that have been, and continue to be, experienced throughout the world ever since the inception of this Organization. Indeed, some of these tragedies continue to haunt us year after year as we continue to seek a just solution for them, and yet meet only with illusions. Today, from across heaps of ruins, the voice of my country is trying to be heard above the noise of bullets, cannons and rockets, trying to say, oh behalf Of the widowed and the Orphaned, the wounded, the disfigured and the homeless: "Enough. Enough of bloodshed and tears; enough of destruction and anguish; enough of ruins and wars."	.
181.	Such was the passionate appeal which the President of Lebanon made on 23 September 1978 [see A/33/266-S/12863, annex), the second anniversary of his assumption of that most onerous office in that most complex, yet most ancient and beautiful republic.
182.	I am echoing that appeal at this high rostrum from which the President of the Lebanese Republic would have wanted to address you, as have other Heads of State, because we in Lebanon believe, with President Sarkis, that the international community was responsible for our wars.
Having canted its conflicts into our land, it now owes us a commensurate debt of peace. So let those who are without tin cast their stone at Lebanon.
183.	May I how clarify some of the realities of the Lebanese question as it concerns us today. The first fact is that the war in Lebanon has been both Arab and international. Peace in Lebanon, therefore, should be achieved through Arab action and with international guarantees. This fact has been stated very often by many of us and was again reiterated by the President of Lebanon in his most recent message to the Lebanese people. circulated here as an official document [ibid.] and on file in the Secretariat.
184.	Evidence of this fact is quite abundant and comes from many sources and appears in many forms. However, I shall content myself with saying that the geographical position of Lebanon at the cross-roads of the world has made it the object of international ambitions and an arena for international conflicts - sometimes through pacts and alliances, and sometimes despite them. A cursory look at our recent successive and interdependent crises is sufficient to show that violence always erupted whenever the Middle East was going to war or preparing for peace-peace to which the road-was often paved with war or pseudo-wars. Our free and open system of government and our pluralistic society have provided a pretext as well as an opportunity for starting conflicts, wars and revolutions which have torn our society asunder and caused our Government to disintegrate. That has been occurring ever since the United Nations adopted its resolutions partitioning Palestine in 1947, and through successive wars up to the October War of 1973, not to speak of all that has been and still is happening in the course of peace negotiations, when Lebanon has again been the victim.
185.	Simple arithmetic shows clearly that what has been invested in Lebanon on terrorism and destruction far exceeds the financial capacity of the Lebanese. Furthermore, that price would have been exorbitant for whatever they, were fighting for, if it were true that the Lebanese were indeed fighting one another.
186.	At this juncture, from this lofty rostrum, I should like to state the position of Lebanon on the recent peace accords. On 20 September 1978 the Lebanese Cabinet "expressed deep concern at the unifications that these accords may have on Arab solidarity, as well as their disregard of the. legitimate rights of the Palestinian people-the right to their own land, their homeland, and their future". The Cabinet also expressed "its special concern that these accords may be conducive to the settlement of the Palestinians outside their own land".
187.	In. his message to the diplomatic corps on 1 January 1978, the President of Lebanon had already warned against any attempt to settle the Palestinians in Lebanon. Again, in his address of 23 September 1978, he drew attention to
 ". . . the difference, in approach and attitude, between the adverse effects of the armed Palestinian presence in our territory and our total commitment to the just cause  of the Palestinian people and its right to return to its own land and to self-determination". [see A/33/266-S/12863, annex.].
188.	Is it not strange, indeed, that the war of Israel against peaceful Lebanon, in all its forms, should have inflicted greater losses, in terms of both casualties and material destruction, than the sum total of the losses of all the Arab countries that participated in all the Palestine wars?
189.	While the Security Council, in its resolutions 425 (1978) and 426(1978) of March 1978, made a valiant effort to assist Lebanon by dispatching peace forces which have made great sacrifices, the international community has been unable to help the country extend its authority over .its entire territory or to defend its internationally recognized boundaries. Quite the contrary, we find Israel, as well as other parties still utilizing the Lebanese arena to implement its diversified political and military strategies.
190. The second fact is that the role of the Arab deterrent forces has to be reassessed and redefined. This fact, which emerges from the events taking place in Lebanon is what prompted the President of the Lebanese Republic to go to Damascus and the capitals of the Arab States directly concerned. We all hope that his visit will culminate in a conference of Foreign Ministers, to be convened m .Lebanon next Sunday, that will seek to find a satisfactory solution.
191.	Such a solution has been the subject of a number of dramatic speeches made from this rostrum and in other important bodies. Many of Lebanon's friends have studied, in consultation with its projects and initiatives which will, we all hope, lead to what President Sarkis has called a "new security plan", which he already outline in his messages to the Lebanese people on 23 September and then on 2 October.
192.	That is why we requested the Security Council not to hold a debate when it convened its 2089th meeting on 6 October 1978, to call for an immediate ceasefire, The resolution proposed was adopted with unprecedented and unparalleled unanimity. In this same spirit, we now restate that this is not the time for the settlement of accounts or discussions.	
193.	Suffice, to say, as an end to long-standing controversies, that .emphasis must be placed today on the necessity of allowing the Lebanese Army to perform-its national role wherever conditions are such that "deterrence" has been transformed into "repression". In the words of President Sarkis, we view this army as being composed of the elements of the homeland; as a whole and, for the homeland as a whole, thus depriving any faction whatever of any pretext for taking up-arms illegally and enabling us to relieve Arab and international forces of their responsibility to safeguard peace and security in our territory." [Ibid.]
194.	In taking this attitude, we draw strength from the following. The summit conference convened in Cairo by the League of Arab States - a regional organization whose responsibilities and rights are recognized by the United Nations Charter, on 26 October 1976 endorsed the resolutions already adopted in the summit: conference previously held in Riyadh on 18 October of that year. Those resolutions clearly defined the role of the Arab deterrent forces after their entry into Lebanon. This role has since become impossible to perform in the context of current Arab and international circumstances.
195.	The President of the Lebanese Republic reflected this fact unequivocally and with the utmost frankness in his address to this Lebanese people, when he rescinded his decision to resign on 16 July 1978. He said:
"International conflicts and Arab paradoxes have since been reflected in the Lebanese arena, making it impossible to pursue the implementation of the resolutions of the Riyadh and Cairo Conferences. Those conflicts and disputes make it impossible to collect arms from the Palestinian organizations and to remove all armed presence. Hence collecting arms from the Lebanese has . become a thorny issue that does not lend itself to an immediate solution."
196.	If we, with our Arab brethren and the whole world, have been eager to reach an immediate decision on a cease-fire, it is because "the tragic issue, without parallel in the whole world", of which President Sarkis spoke, could not be allowed to Continue, and with it the bloodshed, destruction and dispersal. Let us all, therefore, in a spirit of Arab brotherhood, to search for a new concept of security that would ensure, as the President himself expressed it; "both the safety of the citizens of Lebanon and that of die Arab forces".
197.	Before I proceed to the third fact of the Lebanese situation; allow me to say that our concern for the Arab deterrent forces, especially for the Syrian Army; also has another dimension. We are, indeed, eager that these forces should retain the heroic image they acquired in the October war of 1973, which enabled them subsequently to become a positive factor of stability in the region. It is our concern that they should not be led into pitfalls and quagmires unknown to them, which, no doubt, they, too, wish to
198.	The third fact is that Lebanon can only be saved through a national, political solution.
199.	This fact has now been internationally recognized in the appeal of the Security Council in its resolution 436 (1978). It has also acquired sufficient forcer and effectiveness, we hope, to break the vicious circle created by the projection of international and-Arab conflicts into the Lebanese arena.
200.	The international community addressed an appeal to us, which President Sarkis accepted as challenge, "calling on the Lebanese people to close their ranks and unite their voice in order to preserve Lebanon". Indeed. this challenge, for us, is a question of survival. Lebanon will either survive or dissolve. We state this fact unequivocally-not out of fear nor out of weakness.
201.	However, we know of no other State in the world, large or small, that could have faced what we have confronted throughout five years of war and 25 years of conflict and continued to exist by its own sheer determination. 
202.	Furthermore, the appeal Of the Security Council corresponds to the resolution that was adopted unanimously on 23 April 1978 by the Lebanese Parliament. That parliamentary consensus might well be considered as a basis for the new "national charter" which Lebanon needs today.
203.	It may be considered futile to speak of parliamentary recommendation at a time when Lebanon is in the throes of war and the House of Parliament can hardly be meet. Nevertheless we are anxious to preserve our legitimate constitutional institutions and desire that our; political and national development be attained through those institutions, rather than through two other courses—both of which are objectionable-revolution and internationalization.
204.	Revolution we accept, but only in spirit, for we reject the terrorism which it inevitably breeds, and the hatred we fear remains with us as an offshoot of all the wars and all the revolutions that have saturated us in bloodshed and destruction.
205.	Internationalization we also reject, as long as there is one responsible voice in Lebanon to proclaim its confidence that the Lebanese people, once left to themselves, are capable Of settling their disputes, as they	done in the past, even during wars. when they were able to coexist and survive in unity. From internationalization, however, we will accept what it has given us at its best on previous occasions, such as in 1943, safeguarding our rights, guaranteeing our independence and confirming our sovereignty,' for if small nations cannot receive from the international Organization such protection and guarantees, what, then, can they expect? 
206.	My statement has perhaps been long, but the ordeals of my country are such that they have preoccupied all of us here. This question is not on our agenda, and I hope it will never be on the agenda as one of those items that remain there for many years, session-after session. 
207.	Before concluding, I feel that I must call attention to the annual report of the Secretary-General on the work of the Organization and to his special report to the Security Council of 13 September 1978 on UNIFIL. In both reports the Secretary-General deals with the Lebanese crisis, its relation to peace in the region and to the peace-keeping operations. Mr: Kurt Waldheim is now the world's foremost soldier of peace, besides being a wise friend. Rarely have friendship and wisdom been so combined in one man as they are in. his unique personality.
208.	May I candidly state that the Lebanese people reject categorically the idea that peace in Lebanon is contingent upon the achievement of peace in the region. However, we find ourselves in full agreement with the Secretary-General concerning the necessity of exploring further the various
 options provided by the United Nations Charter should UNIFIL; despite its excellent performance, not be allowed to protect our land, guarantee our rights and assist us in restoring our sovereignty. '"	
209.	I should like, if I may, to quote what the Secretary-General said in his report:
"To resort to force is the last and least desirable course for a peace-keeping force. Negotiation and persuasion must be the primary method for achieving its objectives. However, if such methods prove unavailing, the Security Council may well have to consider what other approaches are open to it under the Charter." [See A/3311, sect. IV.]
That is the tremendous challenge the world community is faced with.
210.	I stand here before this Assembly-on this last day of this very long general debate during which all the issues of war and peace in the world have been discussed-to say on behalf of our bleeding country that the dignity of the United Nations is at one with the dignity of our land. The future of the United Nations, to us, can only mean the future of our liberty. We see no integrity guaranteed to the human being outside the guarantees that the United Nations can offer to each and all of us, individuals and States alike.
211.	We must all reject a vision of a world community in which our homelands can be bartered as negotiable pawns in the game of nations, whether united or disunited.















